       Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 1 of 14. PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


LATOYA CONGRESS                             )
 on behalf of her child,
 Jane Doe                                   )
  850 Euclid Avenue Suite 701
  Cleveland, OH 44114                       )

                                Plaintiff, )              COMPLAINT
                 -vs-
                                            )
                                                 Trial by Jury Endorsed Hereon
STEAM ACADEMY OF                            )
WARRENSVILLE HEIGHTS
                                            )
  4700 Richmond Road Ste. 3000
  Warrensville Heights, OH 44128            )
                 and                        )

ACCEL SCHOOLS OHIO LLC                      )
 C/O Corporation Service Company
 50 West Broad St. Suite 1330               )
 Columbus, OH 43215
                                            )
                 and
                                            )
KIMBERY TAYLOR, in her official and
                                    )
personal capacity
  4700 Richmond Road Ste. 3000
                                    )
  Warrensville Heights, OH 44128
                                            )
Also serve at:
                                            )
KIMBERY TAYLOR, in her official and
personal capacity

                                        1
     Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 2 of 14. PageID #: 2



 3257 Washington Blvd.                         )
 Cleveland Heights, OH 44118
                                               )
               and
                                               )
KATHLEEN SAULINE, in her official
and personal capacity             )
  4700 Richmond Road Ste. 3000
  Warrensville Heights, OH 44128  )

                              Defendants. )




                                INTRODUCTION
  1. This is an action brought to secure enforcement of federally protected rights

     arising out of governmental misconduct, encroachment and abuse in violation

     of the Fourteenth Amendment to the Constitution of the United States and in

     its application as well as to address violations of Ohio state laws.

  2. The Plaintiff seeks declaratory, injunctive relief and damages.

                        CLAIMS AND JURISDICTION

  3. This action is initiated pursuant to the Civil Rights Act of 1871, 42 U.S.C.

     §1983 to redress the deprivation under color of statue, ordinance, regulation,

     custom or usage of rights, privileges and immunities secured to Plaintiffs under

     the Fourteenth Amendment to the United States Constitution.




                                           2
   Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 3 of 14. PageID #: 3



4. Jurisdiction is invoked pursuant to 28 U.S.C §§ 1331 and 1343(a)(3) and (4). To

   the extent declaratory relief is sought, claims are asserted pursuant to 28 U.S.C.

   §§ 2201 and 2202.

5. At all times relevant to this complaint, Defendants have acted under color of

   law and under color of the statutes, ordinances, charter, regulations, customs,

   usages and practices of local government and a government official.

6. With respect to state law claims, jurisdiction is invoked pursuant to 28 U.S.C. §

   1367.

                                  PARTIES

7. Plaintiff, Latoya Congress, on behalf of her daughter, Jane Doe, resides in

   Cuyahoga County, Ohio within the jurisdiction of the United States District

   Court for the Northern District of Ohio.

8. Defendant STEAM Academy of Warrensville Heights is a community school,

   with its authority vesting from the state of Ohio and is considered a public

   school. Defendant is obligated to operate pursuant to the rules and regulations

   of the State of Ohio and pursuant to obligations under the Constitution of the

   State of Ohio and the United States, and is an entity operating public education

   in and around the city of Warrensville Heights and is otherwise responsible for

   the formulation, implementation and enforcement of all policies, practices,

   procedures, acts and conduct regarding the administration of matters affecting


                                        3
   Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 4 of 14. PageID #: 4



   the children attending public schools in those communities and regarding the

   administration of matters affecting the children, family, employees and board

   members of the school.

9. Defendant Accel Schools Ohio LLC is the operator of Steam Academy of

   Warrensville Heights, with its authority vesting from the state of Ohio and is

   considered the operator of the public school at issue. Defendant is obligated to

   operate pursuant to the rules and regulations of the State of Ohio and pursuant

   to obligations under the Constitution of the State of Ohio and the United

   States, and is an entity operating public education in and around the city of

   Warrensville Heights and is otherwise responsible for the formulation,

   implementation and enforcement of all policies, practices, procedures, acts and

   conduct regarding the administration of matters affecting the children attending

   public schools in those communities and regarding the administration of

   matters affecting the children, family, employees and board members of the

   school.

10. Defendant Kimberly Taylor is the principal at Steam Academy of Warrensville

   Heights and is responsible for the safety and well-being of the children

   attending the school.

11. Defendant Kathleen Sauline is one of the teachers of Plaintiff’s child and is an

   employee of Steam Academy of Warrensville Heights. As a teacher at the



                                       4
   Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 5 of 14. PageID #: 5



   school, Sauline is responsible for the safety and well-being of the children

   attending the school.


                                       Count I

        DUE PROCESS CLAIMS UNDER THE FOURTEENTH
      AMENDMENT TO THE CONSTITUTION OF THE UNITED
                         STATES

12. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

13. Latoya Congress is the mother of Jane Doe.

14. Jane Doe is a seventh-grade student who attends STEAM Academy of

   Warrensville Heights (“STEAM”).

15. Jane Doe suffers from PTSD from an incident that occurred when she was in

   second grade while attending a school in the Warrensville Heights public

   school system.

16. Jane Doe is on an Individualized Education Plan (IEP) at STEAM Academy.

17. On January 28, 2020, Jane Doe was involved in a minor altercation with

   another student at STEAM.

18. Defendant Taylor approached the students.

19. Unhappy with the students’ actions, Defendant Taylor began choking Jane

   Doe.




                                       5
    Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 6 of 14. PageID #: 6



20. The action to physically restrain Jane Doe, in that manner, was unnecessary

   based upon the circumstances.

21. Taylor’s actions were so severe that Jane Doe was taken to an emergency room

   due to the swelling and pain in her neck.

22. Jane Doe was put on two different medications because of Defendant Taylor’s

   assault.

23. Subsequent to the assault, Plaintiff found out that Taylor had recently been

   forced to resign from an East Cleveland school for assaulting a child.

24. Upon information and belief, Taylor has a history of prior abuse of children.

25. Upon information and belief, Defendant Taylor’s prior last name was

   Trammell.     Her name was changed after she was accused on numerous

   occasions of assaulting children while working as the principal of schools.

26. Taylor was hired by STEAM after she had been sued and was forced to resign

   from her employment for assaulting a child while working as a principal.

27. The lawsuit against Taylor was public record.

28. A video of the incident was easily accessible on the internet.

29. Following the assault, Plaintiff was concerned that her child would be further

   targeted by school administration as she had reported the assault to school

   officials.

30. Plaintiff’s worst fears would prove to be correct.



                                         6
    Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 7 of 14. PageID #: 7



31. Jane Doe’s teacher, Defendant, Kathleen Sauline, had a history of racist activity

   while working at Steam.

32. For example, Sauline would often call her students “nig---” and even wrote on

   the board “nig--- f--- ---” on one occasion.

33. On February 18, 2020, Jane Doe went to get a drink of water in the hallway.

34. When she returned and tried to re-enter into her classroom, Defendant

   Kathleen Sauline blocked her from re-entering.

35. Sauline told Jane Doe to go see another school administrator and that she

   could not come back to class.

36. Jane Doe then attempted to get her personal belongings in the classroom.

37. While trying to enter the classroom, Sauline physically assaulted Jane Doe.

38. Defendant Sauline ripped two separate braids out of Jane doe’s head.

39. Jane Doe’s scalp was bleeding as a result of the assault.

40. Jane Doe ran down the hallway and encountered another STEAM

   administrator.

41. After reporting what had just occurred, Jane Doe was instructed to go back to

   class and be respectful.

42. Jane Doe’s mother was never informed of the incident and only found out

   when her daughter returned home from school with her braids in hand.

43. Jane Doe once again sought medical attention after being assaulted by yet

   another school administrator.
                                         7
   Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 8 of 14. PageID #: 8



44. Upon information and belief, the Warrensville Heights Police Department is

   investigating the incident.

45. Upon information and belief, there are security cameras within the school

   which should have captured the assault on video.

46. Defendant STEAM failed to properly train its employees in responding to and

   caring for children.

47. Defendant STEAM failed to properly review the backgrounds of the

   individuals they hired and placed in charge of children.

48. The acts and conduct of Defendants have been in wanton and reckless

   disregard of the rights and feelings of the Plaintiff arising out of the

   Defendants’ attacks on her child.

49. The acts and conduct of Defendants Taylor and Sauline led to the child being

   emotionally scarred and physically injured.

50. As a result of the acts and conduct by Defendants, Jane Doe has been deprived

   of her personal and individual rights ensured under the Due Process Clause of

   the Fourteenth Amendment to the Constitution of the United States.

51. Defendants knowingly and intentionally violated the rights of Jane Doe under

   the Due Process Clause of the Fourteenth Amendment to the Constitution of

   the United States.

52. As a result of the acts and conduct of Defendants, Jane Doe has suffered from

   significant emotional distress, pain and suffering.
                                        8
   Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 9 of 14. PageID #: 9



53. As a result of the acts and conduct of Defendants, Jane Doe has been injured

   because of Defendants’ inability to protect her within the public school

   environment and cannot assure that Jane Doe will not be subjected to further

   acts and conduct which have exacerbated her fear and anxiety.

54. The acts and conduct of the Defendants resulted as a consequence of their

   deliberate indifference to the rights of Jane Doe and in derogation of the due

   process rights of Jane Doe.

                                      Count II

    CLAIMS ARISING OUT OF DEFENDANTS STEAM AND ACCEL
       SCHOOLS OHIO LLC’S FAILURE TO TRAIN AND THE
         NEGLIGENT HIRING OF DEFENDANT TAYLOR

55. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

56. Defendants STEAM and Accel Schools Ohio LLC are obligated to train and

   enforce policies of and for its administrators and teachers to ensure that

   citizens are not subjected to inappropriate and abusive misconduct.

57. Defendants STEAM and Accel Ohio Schools LLC are obligated to ensure that

   its administrators and teachers understand the consequences of misconduct

   and use of excessive or inappropriate unreasonable force.

58. Defendants Steam and Accel Ohio Schools LLC are obligated to be educated

   about the rights of children and their right not to be wrongfully detained,

   harassed and battered.
                                       9
  Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 10 of 14. PageID #: 10



59. Defendants Steam and Accel Ohio Schools LLC knew or should have known

   that the training of Taylor and Sauline was inadequate based upon their

   backgrounds.

60. Defendants Steam and Accel Ohio Schools LLC knew or should have known

   that Taylor was incompetent to serve as the school’s principal as she had

   recently been forced to resign for assaulting another child while working as a

   principal.

61. Defendants Steam and Accel Ohio Schools LLC ignored all of the warning

   signs relating to Kimberly Taylor.

62. Defendants Steam and Accel Ohio Schools LLC retained and/or hired Taylor

   with knowledge that she had a history of physically assaulting children.

63. The acts and conduct of Defendants Steam and Accel Ohio Schools LLC in

   failing to ensure that Defendants Taylor and Sauline were not adequately

   trained arose out of the deliberate indifference and was in wanton and reckless

   disregard of the rights and feelings of Jane Doe.

64. As a result of the failure of Defendants Steam and Accel Schools LLC to

   adequately provide sufficient training concerning the rights of children and

   those with disabilities, Jane Doe has suffered and will continue to suffer

   substantial emotional distress, physical pain and suffering.

65. The acts and conduct of Defendants have been in wanton and reckless

   disregard of the rights and feelings of Jane Doe.
                                        10
  Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 11 of 14. PageID #: 11



                                    Count III

    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

66. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

67. Being physically assaulted by a principal and teacher would be a traumatizing

   and disturbing experience for any child and was so for Jane Doe.

68. Having a principal choke you and a teacher physically rip the braids from your

   head would be a traumatizing and disturbing experience for any child and was

   so for Jane Doe.

69. When a principal and teacher, adults who holds a position of trust and

   authority over children, physically attack a child, this demonstrates an intention

   to injure and to inflict emotional and mental distress of severe consequence.

70. Defendants Taylor and Sauline engaged in the intentional infliction of serious

   emotional and mental distress because they knew that Jane Doe was a child on

   an IEP with a history of PTSD and that a physical assault on her would leave

   lasting scars and effects.

71. By wrongfully attacking Jane Doe, Defendants Taylor and Sauline knew it

   would result in serious emotional and mental distress.

72. Defendants Taylor and Sauline knew their conduct would inflict serious

   emotional and mental injury on a child.



                                       11
  Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 12 of 14. PageID #: 12



73. Defendants’ actions exceed all reasonable bounds of decency and are

   intolerable in a civilized community.

74. Defendants’ actions proximately caused Jane Doe’s emotional injury,

   psychological injury and loss of quality of life.

75. The mental anguish suffered by Jane Doe is serious, consequential and should

   not have to be endured by any child seeking to attend school in a safe

   environment.

76. The acts and conduct of Defendants were intentional, malicious and in wanton

   and reckless disregard of the rights and feelings of Jane Doe.

77. The acts and conduct of the Defendants were undertaken with deliberate

   indifference.

78. Jane Doe has sustained significant emotional injuries arising out of the

   Defendants’ unlawful actions.

                                        Count IV
                              ASSAULT AND BATTERY

79. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

80. Defendants Taylor and Sauline, while attacking Jane Doe, choked the student

   on one occasion and ripped the braids out of her head leaving her with a

   bloody scalp, bruised neck and emotional scars on the other.

81. The attacks made Jane Doe gasp and feel further endangered for her safety.

                                         12
     Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 13 of 14. PageID #: 13



   82. As a result of the acts and conduct of Defendant Taylor and Sauline, personally

      and under color of state law, Jane Doe suffered physical and emotional injury

      which she continues to endure and for which Defendants are responsible.

   83. Defendants Steam and Accel Schools Ohio LLC continue to be deliberately

      indifferent to the suffering caused by Taylor and Sauline.

   84. The acts and conduct of the Defendants were intentional, malicious and in

      wanton and reckless disregard of the rights and feelings of Jane Doe.

WHEREFORE, Plaintiff urges this Court to grant the following relief:

            A. Declare that the acts and conduct of the Defendants
               constitute violations of the Fourteenth Amendment to
               the Constitution of the United States, 42 U.S.C. §1983,
               and

            B. Permanently      enjoin    the      Defendants,     their
               representatives and all others working in concert with
               them from engaging in the future in the actions which
               have the purpose or effect of depriving citizens of
               rights insured under the Fourteenth Amendment to the
               Constitution of the United States, 42 U.S.C. §1983;

            C. Grant to the Plaintiff and against the Defendants
               appropriate compensatory damages;

            D. Grant to Plaintiff against Defendants, Kimberly Taylor
               and Kathleen Sauline in their individual capacity,
               appropriate compensatory, exemplary and punitive
               damages;

            E. Grant to the Plaintiff and against Defendants a
               reasonable attorney fee and costs as provided by federal
               statute;



                                          13
      Case: 1:20-cv-00568-SO Doc #: 1 Filed: 03/16/20 14 of 14. PageID #: 14



             F. Grant any additional relief the Court deems just,
                equitable and in the public interest.


     s/Avery Friedman                               s/Jared S. Klebanow
   Avery Friedman (0006103)                       Jared S. Klebanow (0092018)
   AVERY FRIEDMAN & ASSOCIATES                    KLEBANOW LAW, LLC
   701 The City Club Building                     701 The City Club Building
   850 Euclid Avenue                              850 Euclid Avenue
   Cleveland, Ohio 44114                          Cleveland, Ohio 44114
   P: (216) 621-9282                              P: (216) 621-8230
   F: (216) 621-9283                              jklebanow@klebanowlaw.com
   avery@lawfriedman.com
   fairhousing@gmail.com

                                   Attorneys for Plaintiff



                           JURY DEMAND

Plaintiff hereby demands trial by jury.

                                                    s/Jared Klebanow
                                                  Jared Klebanow




                                             14
